Title: To James Madison from James Monroe, 31 May 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York May 31. 1786.
Since my last a letter has been recd. from Mr. Jay to the following effect “that difficulties had taken place in his negotiation with Gardoqui & requesting that a Committee be appointed with power to direct & controul the sd. negotiation.” It was immediately perciev’d that the object was to relieve him from the instruction respecting Missisipi & to get a committee to cover the measure. That this wod. be thus brought forward I was appriz’d upon my first arrival here in the winter, & have been acquainted with all the previous arrangements, those in favr. of it found necessary to make, to prepare for its reception—his plan is, from evidence conclusive on my own mind; not to be simply quiet as to that object but to enter into engagments, at least for a certain term, for its occlusion & further to enter into a reciprocal guaranty of their respective possessions in America; in consideration for which we are to be admitted reciprocally, they into our ports here & we into theirs in Europe, upon an equal footing with our citizens & subjects respectively. What we are to gain on our part then simply is, the aid of this power in favor of the posts & this commercial stipulation. When the letter was presented Mr. King who is associated in this business in a long speech in which he took a view of the insidious designs of France in the late treaty especially, & of the little dependence to be put on her in future, made a tryal of the pulse of the house on the subject. The letter was committed, Pettit, King & myself are of the committee—as yet the Committee have not met, to morrow they will. Jay will attend it. From the best investigation that I have been able to give the subject I am of opinion that it will be for the benefit of the U S. that the river shod. be opend that although we may not be in a situation, nor even think of it for the present, to contest it, yet if we enter’d into engagements to the contrary, we seperate those people I mean all those westward of the mountains from the federal government & perhaps throw them into the hands eventually of a foreign power. That under the direction of Congress the produce of that country will be in trade the source of great national wealth & strength to the U S. That a reciprocal guaranty stipulates an important consideration to them without a return. That whether it may not tend to weaken the connection between us & France is doubtful. That the commercl. engagment will operate upon its own merits only to the disadvantage of the U S. I remember upon a former occasion, unconnected with objects & considerations of this kind to have remarked to you—after the publick debt is pd. (& if the western land is properly dispos’d of, great part of it will be pd. shortly) the situation of these States will be such as to make it unnecessary for them to lay such duties on the trade of their citizens as the expensive civil & military establishments of the European countries will require. The duties of our citizens & their subjects in our respective ports will of course be unequal, ours depress’d with the weight of their govt. & theirs entitled to all the benefits which arise from our ease & happy situation. If we knew precisely the duties impos’d on our trade by our citizens in their ports, we might put their subjects on equal footing here. The indulgence then given to our people in our ports arising from the ease of our circumstances, superior to that wh. the subjects of other countries can possibly obtain, wod. be a manifest advantage which might enable them to improve their circumstances. Tobo I am also inform’d is to be excluded from the benefit (if it can be term’d such) of this treaty. I am clearly of opinion that Spain is of all the powers of Europe the most in our hands. That for a guaranty we might obtain not only the points in contest but whatever else we wish’d. But such is the folly of our councils & the vice of those who govern them in many instances, that the real blessings of our situation in those few cases which exist, cannot be turn’d to any publick advantage. Petit who is always here & the influencial man from Pennsylvania is a speculator in certificates. He came forward under the patronage of Reid with impressions entirely Eastern and the opposition given the requisition last year by the delegation of Virginia has given him an opinion that she wishes to defraud the publick creditors. The evidence of her payments, of passing the requisition upon terms unfavorable to her, of her honest & federal attachments, are no proof to him. He always acts under this impression & the utmost prudence, good temper (personally), and assurance on the part of the delegation cannot remove it. His State therefore can generally be calculated on in favor of all the measures of Massachusets, who is always zealous upon all subjects of old emission money, publick securities &ca. She always hath some influence with Delaware & Jersey; King hath married a woman of fortune in New York so that if he secures a market for fish and turns the commerce of the western country down this river he obtains his object.
We have not as yet brought on the claims of the State, we shall do it in a few days. I am thoroughly satisfied they will be rejected—all the expences of Ld. Dunmore’s expedition although precisely on the same footing with the first campaign at Boston will be thrown on the State. Yet Mass: hath (& did in the close of that campaign) draw money to defray its expences. It appears to me as if the State debt wod. never be settled and if it is, upon terms highly disadvantageous to us. That the certificate debt will be press’d only untill by the operation of the facility system most of the securities are mov’d southwd., after which it will be given up. We shall however bring the subject on shortly, and upon the fairest principles for the State, in the event of a decision agnst her, put her pretensions on the journals. Many of these questions you will observe are as important as they are intricate. That to a wise decision as to the expedience, the greatest industry & ability in their managment will be necessary. I must confess I have little hope that they will take a direction agreeably to my own impressions of propriety. One great advantage is, that the delegation are in genl. in sentiment, & act together—but there are such powerful combinations agnst us, supported by & founded in considerations of private interest, that I almost despair. What effect these measures may have, especially in the instances of the tobo & our accts., upon the State I cannot determine. Whether they may extend their influence to other objects than those they particularly affect, is incertain; fully persuaded however I am that they will give arguments to those oppos’d to an extension of foederal powers of greater weight than any they have had before. I most sincerely wish you may come up and that if you shall not be able you will give me yr. sentiments fully on these subjects. I am yr. friend & servant
Jas. Monroe
